Citation Nr: 0737716	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO. 06-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's VA disability compensation benefits on behalf of 
the veteran's minor children.

(The issues of service connection for right hip disability, 
cervical spine disability and right leg disability and the 
issues of increased ratings for lumbosacral strain and for 
chondromalacia in each knee are the subjects of a separate 
decision.)




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. The appellant is the mother and custodian of 
the veteran's minor children [redacted] and [redacted].

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the RO. 


FINDINGS OF FACT

1. The veteran is receiving a combined VA compensation rating 
of 50 percent for multiple service-connected disabilities.

2. The veteran receives additional VA compensation for his 
dependent children, [redacted] and [redacted].

3. The veteran's dependent minor children are in the custody 
of the appellant.

4. The veteran is not reasonably discharging his 
responsibility to support his minor children.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits to the appellant on behalf 
of his minor children, [redacted] and [redacted], from November 29, 2001 
onward, have been met. 38 U.S.C.A. § 5307 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.450, 3.452 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran has not been 
discharging his responsibility to support his minor children 
and that an apportionment of his VA compensation benefits is, 
therefore, warranted.

All or any part of VA compensation payable on account of any 
veteran may be apportioned, if his children are not in his 
custody, and he is not reasonably discharging his 
responsibility for his children's support. 38 U.S.C.A. § 
5307(a)(2); 38 C.F.R. § 3.450 (a)(1)(ii). It is not necessary 
for the appellant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450. See 
Hall v. Brown, 5 Vet. App. 294 (1993).

However, notwithstanding the requirements for an 
apportionment, a "special apportionment" may be paid pursuant 
to 38 C.F.R. § 3.451 without regard to any other provision 
regarding apportionment where hardship is shown to exist. In 
such cases, compensation may be apportioned between the 
veteran and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest. 
A special apportionment is thus apparently meant to provide 
for a dependent in a situation in which the veteran is 
reasonably discharging his responsibility for the support of 
his children, but special circumstances exist which warrant 
giving the dependents additional support. See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

In this case, the veteran receives a combined VA compensation 
rating of 50 percent for multiple service-connected 
disabilities.

The evidence shows that the veteran is the father of two 
minor children, [redacted] and [redacted]. They reside with the 
appellant and apart from the veteran. On a Status of 
Dependents Questionnaire, received in March 2006, the veteran 
acknowledges that the appellant is their custodian.

Effective March 1, 1997, the Chancery Court (Court) ordered 
the veteran to pay monthly child support for [redacted]. The Court 
subsequently increased the amount of child support to reflect 
the birth of [redacted]. Effective May 1, 1999, that amount was 
increased to $123 per month. 

The question, then, is whether the veteran is reasonably 
discharging his responsibility to support his minor children, 
[redacted] and [redacted]. After reviewing the record, the Board finds 
that he is not. 

In September 2001 and August 2004, the Court found the 
veteran delinquent in his child support payments and ordered 
that an additional amount of child support be deducted from 
his wages. The veteran last paid child support on 
November 29, 2002, in the amount of $123.00. 

Since the veteran is not reasonably discharging his 
responsibility to support his minor children, there is no 
need to consider a special apportionment.

Although the veteran is not reasonably discharging his 
responsibility to support his minor children, the record 
shows that he receives additional VA disability compensation 
for his minor children. He only receives that money because 
of their status as his dependents.

Therefore, since the veteran has not been fulfilling his duty 
to pay child support, a general apportionment of his VA 
disability compensation in the amount of the additional 
disability compensation he receives for his minor children 
from November 29, 2002, is appropriate.

As a final matter, the Board notes that generally, VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
and 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007). However, those 
provisions are not applicable to claims such as this one. Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002). 

In Barger, the United States Court of Appeals for Veterans 
Claims held that the duty to notify and assist the appellant 
with the development of a claim, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51, but rather 
is Chapter 53. Similarly, the statute at issue in this matter 
is not found in Chapter 51 but rather Chapter 53. Therefore, 
notice and duty to assist requirements under Chapter 51 of 
Title 38 of the United States Code are not applicable to the 
current appeal.

Nevertheless, in compliance with VA's duty to notify and 
assist the appellant, as well as VA's contested claims 
procedures under 38 C.F.R. §§ 19.100, 19.101, 19.102, the 
appellant and the veteran were sent letters in June 2005 and 
February 2006 notifying them of the information and evidence 
necessary to adjudicate the appellant's claim for 
apportionment and their responsibility to provide such 
information and evidence. In particular, VA requested 
financial information. Both the appellant and veteran 
responded to those letters. 

The claims file contains court orders verifying the 
birthdates and veteran's paternity of the minor children, as 
well as the amount of child support he must pay each month 
and the amount he has actually paid. The claims file also 
contains the amount of VA compensation the veteran receives 
for his service-connected disabilities. 

In any event, the Board has adequate evidence to decide the 
case; and therefore, further development of the record is not 
necessary. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (development that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).


ORDER

An apportionment of the veteran's VA compensation benefits in 
favor of the veteran's minor children in the amount of the 
additional disability compensation the veteran receives for 
them as his dependents, from November 29, 2002, is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


